DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              PAULA MELLEY,
                                 Appellant,

                                      v.

   MARINER’S WAY ASSOCIATION, INC. and DAVID HEMINGWAY,
                        Appellees.

                               No. 4D16-2795

                             [November 1, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Meenu Sasser, Judge; L.T. Case No. 50-2008-CA-014696-
XXXX-MB.

   Robert Rivas of Sachs Sax Caplan, P.L., Tallahassee, for appellant.

  Kathryn L. Ender of Cole, Scott & Kissane, P.A., Miami, for appellee
Mariner’s Way Association, Inc.

PER CURIAM.

    Appellant sought a declaratory judgment against Mariner’s Way
Association relating to the expansion of her boat dock. After years of
litigation, the Association moved to dismiss the complaint as moot, stating
that it was no longer contesting the dock modifications. Over appellant’s
objection, the trial court dismissed the complaint and entered a final
judgment incorporating the Association’s unilateral stipulation.

   A trial court’s discretion is limited when it “essentially enters a
declaratory judgment as to one or more significant, disputed issues while
describing the judgment as an order of dismissal.” Ribaya v. Bd. of Trs. of
City Pension Fund for Firefighters & Police Officers in City of Tampa, 162
So. 3d 348, 354 (Fla. 2d DCA 2015). Additionally, “it is difficult for a trial
court to justify its discretionary act of dismissal at that stage [of ruling on
a motion to dismiss] unless the parties have made stipulations or
concessions on the record[.]” Id. at 353.

    In the instant case, the Association’s unilateral stipulation did not
afford appellant all of the relief she sought inasmuch as the relief in the
stipulation did not cover all items pled in the third amended complaint.
As such, we find the trial court erred in entering the dismissal, and we
reverse and remand for further proceedings. Because the Association no
longer contests the main issue in the complaint—the dock modifications—
this case should be able to be resolved expeditiously on remand.

   Reversed and remanded for further proceedings.

GERBER, C.J., MAY and LEVINE, JJ., concur.

                          *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                    2